The State of TexasAppellee




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       July 7, 2015

                                   No. 04-15-00083-CR

                                    John COLEMAN,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR10029
                         Honorable Sid L. Harle, Judge Presiding


                                      ORDER

      The Appellant’s motion for extension of time to file the brief is GRANTED.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court